BERDON, J.,
dissenting. A criminal defendant has the right to an in camera inspection of a witness’ confidential records, for the purpose of gathering information to impeach the witness, if there is “any reasonable basis” for believing that the records have information “that might affect his testimony.” (Emphasis added.) State v. Pierson, 201 Conn. 211, 228, 514 A.2d 724 (1986), on appeal after remand, 208 Conn. 683, 546 A.2d 268, cert. denied, 489 U.S. 1016, 109 S. Ct. 1131, 103 L. Ed. 2d 193 (1989). I am pleased that the court makes this standard clear and overrules State v. D’Ambrosio, 212 Conn. 50, 59, 561 A.2d 422, cert. denied, 493 U.S. 1063, 110 S. Ct. 880,107 L. Ed. 2d 963 (1990), which employed *556the standard of “reasonable probability,” to the extent that it is inconsistent.
In Pierson, we acknowledged that “absent any knowledge of the contents of [a witness’] psychiatric records, it is impossible to determine whether they included relevant impeaching evidence that was not cumulative or was contrary to her testimony and that [t]o rely on the testimony actually elicited on cross-examination in assessing whether the defendant’s [confrontation] rights were violated would involve pure speculation as to the contents of the witness’ records.” (Internal quotation marks omitted.) State v. Pierson, supra, 201 Conn. 226. Because of our concern for the defendant’s right to confront witnesses, “we have not insisted upon a determination that the confidential communications of the victim were inconsistent with his testimony at trial before an in camera review may be conducted by the court ... of the record of those prior statements.” Id., 227. Rather, if the defendant demonstrates, outside the presence of the jury, that “there is a reasonable ground to believe that the failure to produce the records would likely impair his right to impeach the witness,” the trial court should conduct an in camera inspection. State v. Howard, 221 Conn. 447, 457, 604 A.2d 1294 (1992), citing State v. D’Ambrosio, supra, 212 Conn. 58. Writing for a unanimous court, Justice Hull, in State v. Hufford, 205 Conn. 386, 404-405, 533 A.2d 866 (1987), made it clear that the standard must be “any reasonable basis” because a more onerous threshold would violate the confrontation clauses of our federal and state constitutions.1
*557The court in Hufford explained that “ [w]here, as here, the records sought are privileged, the witness’ right to privacy must be weighed against the criminal defendant’s right to bring to the jury’s attention facts affecting the witness’ credibility. . . . The linchpin of the determination of the defendant’s access to the records is whether they sufficiently disclose material especially probative of the ability to comprehend, know and correctly relate the truth ... so as to justify breach of their confidentiality and disclosing them to the defendant in order to protect his right of confrontation. As in the case of admissibility of such records, access to records bearing on the mental unsoundness of a witness (i.e., relating to a trait importing in itself a defective power of observation, recollection or communication), at or around the time of trial or of the occurrence about which he is to testify . . . should be granted to the defendant.” (Citations omitted; internal quotation marks omitted.) Id., 402-403.
I believe that the defendant in this case made this threshold showing thereby requiring the trial court to review Cara Ignacak’s and Brian Bingham’s confidential records in camera. The object of the defendant’s inquiry is not only to challenge the witnesses’ testimonial capacity, but also to gather any information that would impeach the witnesses’ credibility. Id., 400. As participants in the crime, both Ignacak and Bingham were essential witnesses for the prosecution. This is especially so since there were no other witnesses and the defendant testified that for most of the evening he blacked out and is not able to recall what occurred. Therefore, conviction of the defendant hinged on whether the jury credited Ignacak’s and Bingham’s testimony. Consequently, it was vital for the defendant to *558have a full opportunity to impeach Ignacak’s and Bingham’s credibility.
On direct examination, both Ignacak and Bingham conceded that, during the police investigation, they had concealed information and had lied. Additionally, testimony was presented that both had social and psychiatric problems that required treatment. At a minimum, Ignacak’s and Bingham’s mental soundness must be questioned as they either assisted in or watched the fatal beating and incineration of another human being without any expression of horror or disgust. More specifically, there was testimony that Ignacak received psychiatric therapy on an inpatient and outpatient basis because of her difficulty in recalling events, as well as her interpersonal difficulties. Similarly, Bingham was hospitalized for emotional and substance abuse problems. With this evidence, the defendant met his threshold burden of demonstrating that there was a reasonable basis for believing that impeaching information was contained in Ignacak’s and Bingham’s confidential records.
Indeed, the facts of Hufford underscore that the defendant in this case met that threshold showing. In Hufford, we held that on voir dire, the defendant made the requisite showing merely by presenting the hospital records that contained nursing notes in which the witness was described as being “diagnosed as having a social problem and histrionic personality disorder.” Id., 404-405. On the basis of those nursing notes alone, we held that “the defendant [had] made the requisite showing that there were reasonable grounds to believe that there were psychiatric records or information pertaining to the complainant’s mental condition bearing on her testimonial capacity and reliability as a witness.” Id., 404.
The majority seems to lose sight that this threshold showing is preliminary. It is not determinative of *559whether the records are available for use by the defendant’s counsel in his or her cross-examination of a witness. Rather, the showing merely allows an in camera inspection to determine whether any admissible impeaching evidence is contained in the records. “ ‘If no admissible impeaching evidence is discovered, the entire record of the proceeding [should] be sealed for possible appellate review.’ ” Id.
Under the majority’s analysis, the defendant is twice placed in a “catch-22” situation. First, the precise reason the defendant wanted to have the witnesses’ records reviewed in camera was to determine whether they contained any material that would be admissible to impeach the credibility of Ignacak and Bingham. If the defendant had knowledge of the contents of the records, then an in camera review would not be necessary. Nevertheless, the majority somehow expects the defendant, who is ignorant of the contents of the records, to produce sufficient evidence to demonstrate that there is “a reasonable probability” that records contain admissible impeachable information.
Second, the majority, which agrees in theory that there need only be a mere “reasonable basis showing,” in practice extends that standard beyond all contemplation and refuses to review the trial court’s unreasonable evidentiary restrictions that prevented the defendant from making a fuller threshold showing during voir dire.2 Contrary to the majority’s belief, these restrictions constituted constitutional error, because they directly *560implicated the state constitution’s confrontation clause. See State v. Grasso, 172 Conn. 298, 302, 374 A.2d 239 (1977) (“[w]hen a conviction depends entirely upon the testimony of certain witnesses, as it did in the present case, information affecting their credibility is material in the constitutional sense since if they are not believed a reasonable doubt of guilt would be created”).
Accordingly, I would remand this case to the trial court with direction to conduct an in camera inspection of the records of both Ignacak and Bingham.3 In my view, under our state constitution, such an in camera inspection must be done through the eyes of the advocates — that is, with both defense counsel and the state’s attorney. To preserve and respect the witness’ privacy interest, counsel should be placed “under strict order from the trial court . . . not [to] disclose any material, other than that permitted by the trial court. . . ."State v. Harris, 227 Conn. 751, 779, 631 A.2d 309 (1993) (Berdon, J., dissenting). Indeed, Justice Abe Fortas, writing for the majority, advanced a cogent argument, in the *561context of reviewing secret grand jury proceedings, of why that review must be made through the eye of the advocate. “Trial judges ought not to be burdened with the task or the responsibility of examining sometimes voluminous [records] in order to ascertain inconsistencies with trial testimony. In any event, it will be extremely difficult for even the most able and experienced trial judge under the pressures of conducting a trial to pick out all of the grand jury testimony that would be useful in impeaching a witness. . . . Nor is it realistic to assume that the trial court’s judgment as to the utility of material for impeachment or other legitimate purposes, however conscientiously made, would exhaust the possibilities. In our adversary system, it is enough forjudges to judge. The determination of what may be useful to the defense can properly and effectively be made only by an advocate.” (Citation omitted; internal quotation marks omitted.) Dennis v. United States, 384 U.S. 855, 874-75, 86 S. Ct. 1840, 16 L. Ed. 2d 973 (1966).
If such an in camera inspection produces information that could have been the basis for properly impeaching either or both witnesses, the defendant’s conviction must be set aside and a new trial ordered.
Accordingly, I respectfully dissent.

 In State v. Hufford, supra, 205 Conn. 402, this court stated: “We rest this holding not only on the requirements of the federal constitution, but also on independent and adequate state constitutional grounds. U.S. Const., amends. VI, XIV; Conn. Const., art. I, § 8; see Michigan v. Long, 463 U.S. 1032, 1041, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983); State v. Jarzbek, [204 Conn. 683, 707-708, 529 A.2d 1245 (1987), cert. denied, 484 U.S. 1061, 108 S. Ct. 1017, 98 L. Ed. 2d 982 (1988)].”
*557The constitution of Connecticut, article first, § 8, provides in pertinent part: “In all criminal prosecutions, the accused shall have a right ... to be confronted by the witnesses against him . . . .”


 The trial court made several evidentiary rulings that restricted the defendant’s ability to conduct a thorough voir dire. For example: (1) the trial court barred the defendant from asking Ignacak if she had told friends that Bingham “had done something awful”; (2) the defendant was precluded from asking Ignacak and S. Patricia Keener, the director of special education at Ignacak’s and Bingham’s high school, how Ignacak’s difficulty getting along with people manifested itself; and (3) the defendant was precluded from asking Keener if there was a diagnosis that led her to refer Ignacak for psychiatric treatment.


 I am aware of the procedure established in State v. Esposito, 192 Conn. 166, 179-80, 471 A.2d 949 (1984), which requires, after the defendant has shown “that there is reasonable ground to believe that the failure to produce the [confidential] information is likely to impair the defendant’s right of confrontation .... Upon such a showing the court may then afford the state an opportunity to secure the consent of the witness for the court to conduct an in camera inspection of the claimed information .... If the defendant does make such [a] showing and such consent is not forthcoming then the court may be obliged to strike the testimony of the witness.” The Esposito court laudably attempts to accommodate both the privacy rights of the witness and the confrontational rights of the accused. Sometimes, however, in the interest of justice, this accommodation cannot be made. With respect to confidential records, those privileges must give way to the state’s overriding interest in obtaining just convictions and the accused’s constitutional right to confrontation. Accordingly, I would abandon the requirement that the state be required to obtain the witness’ consent for the in camera review of the witness’ records. The trial court’s order mandating the attorneys not to disclose any of the confidential information is a sufficient safeguard to protect the privacy right of the witness, while taking into account the defendant’s right to confrontation.